— Per Curiam.
Appeal from an order of the Supreme Court (Connor, J.), entered October 15, 1991 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to Election Law § 16-102, to declare invalid the caucus report naming certain respondents as the Conservative Party candidates for various offices in the Town of Westerlo in the November 5, 1991 general election.
The Conservative Party of the Town of Westerlo in Albany *1063County attempted to nominate its candidates for various Town offices at a party caucus on September 7, 1991. The required statutory notice of the caucus (see, Election Law § 6-108 [3]) identified the place where the caucus would be held as "Rt. 85 Westerlo, N.Y. 12193”. No further description of the caucus location was given and the caucus was apparently held at the residence of the caucus chairperson. Petitioner’s application to invalidate the nominations made at the caucus based on the inadequate description was dismissed by Supreme Court. We reverse.
In our view, the description of the caucus site contained in the notice was patently defective. The mere recitation of a public highway within a town cannot satisfy the purpose of the statute, i.e., to give reasonable notice to enrolled voters of the location where the party caucus would be held. Accordingly, the petition is granted and the Conservative Party nominations made at the September 7, 1991 party caucus are declared invalid.
Weiss, J. P., Mikoll, Yesawich Jr., Crew III and Harvey JJ., concur. Ordered that the order is reversed, on the law, without costs, petition granted, and the caucus report naming respondents Richard H. Rapp, Gertrude Smith, Robert A. Snyder, Dorothy Lounsbury, Kenneth Wright Jr., Warren Lovegrove, Rita Ganzert and Joseph Dean as the Conservative Party candidates for various offices in the Town of Westerlo in the November 5, 1991 general election is declared invalid.